DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it reads like a claim.  Correction is required.  See MPEP § 608.01(b).
Drawings
Figures 1-16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaki (US 2006/0056421) in view of Liu (US 2012/0314696).
For claim 1, Zaki discloses a method for supporting a hybrid automatic repeat request (HARQ) process in a wireless local area network (WLAN) system (see at least [0003] and/or Fig.5; stations A-D communicates with each other in a WLAN system), the method comprising: receiving, by a first wireless terminal, an HARQ physical layer protocol data unit (PPDU) comprising HARQ data from a second wireless terminal (see at least Fig.5; at least receiving Data (1) by node B from node A); and transmitting, by the first wireless terminal, an HARQ feedback frame in response to the HARQ PPDU to the second wireless terminal (see at least Fig.5; at least transmitting ACK (1) by node B to node A), wherein the HARQ feedback frame comprises a second field related to acknowledgment (ACK) information or negative acknowledgment (NACK) information based on whether the HARQ data is successfully received (see at least Fig.8 and/or [0035]; a second new field (ACK/NACK field) wherein when the field is set to 0 meaning  that data was not received correctly (NACK) and when the field is set to 1 meaning that the data was received properly (ACK)).  Zaki Further discloses the use ACK/NACK field in the MAC header (Fig.8).  Zaki discloses all the claimed subject matter with the exception of explicitly disclosing the PHY header comprising a first field related to a 
For claims 2, 7 and 12, Zaki further discloses wherein, when the HARQ data is successfully received, a first value is set in the second field (see at least Fig.8 and/or [0035]; the ACK/NACK field wherein when the field is set to 1 (first value) meaning that the data was received properly (ACK)).
For claims 3, 8 and 13, Zaki further discloses wherein, when there is an error in the HARQ data, a second value is set in the second field (see at least Fig.8 and/or [0035]; the ACK/NACK field wherein when the field is set to 0 (second value) meaning that data was not received correctly (error) (NACK)).
For claims 4, 9 and 14, Liu further discloses wherein the first field comprises 2 short training symbols and 2 long training symbols (see at least Fig.24: STF/LTF; first field comprises 2 short symbols (STF) and 2 long symbols (LTF)), and the second field comprises a SIGNAL field (see at least Fig.24; SIG).  Liu discloses the first field 
Claim 6 is rejected for same reasons as claim 1 (see at least Zaki: at least [0025]; WTRU that comprises at least a transceiver (transmit and receive) and the processor to process at least the transmitted/received data and/or control the transceiver).
Claim 11 is rejected for same reasons as claim 1 (see at least Zaki: at least [0025]; WTRU that comprises at least a transceiver (transmit and receive) and the processor to process at least the transmitted/received data and/or control the transceiver and wherein Fig.5; the first wireless terminal reads on node/WTRU B that sends Data (2) to node C (second wireless terminal) that replies with ACK (2) to node B).
 Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zaki (US 2006/0056421) in view of Liu (US 2012/0314696) and further in view of Hiertz et al (US 2016/0374009).
For claims 5, 10 and 15, Liu further discloses the use of WLAN 802.11 frame format (Fig.24).  Zaki in view of Liu discloses all the claimed subject matter with the exception of explicitly disclosing the use of another WLAN 802.11 (HE) frame wherein the first field comprises an L-STF and an L-LTF, and the second field comprises an L-SIG field.  However, Hiertz discloses the use of High Efficiency (HE) frames (format), wherein the first field comprises an L-STF and an L-LTF, and the second field comprises an L-SIG field (see at least Fig.5; L-STF/L-LTF (first field) and L-SIG (second field)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Hiertz into the method/apparatus of Zaki in view of Liu by using the HE frames (format) for the purpose of at least improving performance felt by users demanding high capacity and/or high rate services. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467